Title: To Thomas Jefferson from Richard Harris, 10 July 1808
From: Harris, Richard
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Provedence Rhode Island July the 10th 1808
                  
                  I  hope you will excuse me for thus Taking this liberty with you—I am a Native of Virginia was Born in the County of Hanover—was Taught the millwrights buisness, have done a vast deal of buisness of that kind in that State the last mill I built was for Mr— Bullocks in the County of Louisa—for 2 or 3 years past I have been at that place ingaged in making Flour—but as the matter of manufactoring Flour has not for the last Season been so much— incouraged I—concluded that I could by giting acquainted with the art of the Cotton Spinning be more usefull to the Public to accomplis which I lift home on the 1st Day of may last with a full deturmination to make myself acquainted—with that art. I have perhaps Seen all the manufacturies to the west of this in the States which I have come through—at this place the art is in perfection—& notwithstanding they have gave caution in the papers against admiting me; as I had come on to git acquainted that I might Carry it on at the Southerd yet I have made myself acquainted with the process of making the machinery & Spinning—to come to the point I want some great mechanical business to conduct which I have been engaged in for 12 or 14 years past. I wish to be usefull to the public & at this Time perhaps you can inform me of Something in this way I think the thing I would wish would be the Building Cotton Spinning works if you Know not of any thing of this kind which I could git I would undertake the business of managing or laying out the ground for Canals having done a good deal in that way—or the Building of any Kind of water works I have no Famely & am active &—healthy pleas write to me at Provedence Rhode Island—I can git letters of Recomendation as to the Skill which I have in—Machanism—and as an honest man 
                  I am with Respect Yr Friend
                  
                     Richd Harris 
                     
                  
               